Exhibit 10.1

Execution Version

 

 

TENTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated March 14, 2014

Among

RESOLUTE ENERGY CORPORATION,

as Borrower,

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF MONTREAL,

as Syndication Agent,

BARCLAYS BANK PLC, CITIBANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC

and BMO CAPITAL MARKETS

as Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

THIS TENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Tenth Amendment”), dated as of March 14, 2014, is by and among Resolute Energy
Corporation, a Delaware corporation (the “Borrower”), certain of its
subsidiaries (collectively, the “Guarantors”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) and the
lenders party hereto (the “Lenders”).

Recitals

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
lenders party thereto entered into that certain Second Amended and Restated
Credit Agreement, dated as of March 30, 2010 (as amended by the First Amendment
to Second Amended and Restated Credit Agreement dated April 18, 2011, the Second
Amendment to Second Amended and Restated Credit Agreement dated April 25, 2011,
the Third Amendment to Second Amended and Restated Credit Agreement dated as of
April 13, 2012, the Fourth Amendment to Second Amended and Restated Credit
Agreement dated as of December 7, 2012, the Fifth Amendment to Second Amended
and Restated Credit Agreement dated as of December 27, 2012, the Sixth Amendment
to Second Amended and Restated Credit Agreement dated as of March 22, 2013, the
Seventh Amendment to Second Amended and Restated Credit Agreement dated as of
April 15, 2013, the Eighth Amendment to Second Amended and Restated Credit
Agreement dated as of December 13, 2013 and the Ninth Amendment to Second
Amended and Restated Credit Agreement dated as of March 7, 2014, and as the same
may be further amended, modified, supplemented or restated from time to time,
the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

Each capitalized term used in this Tenth Amendment and not defined herein shall
have the meaning assigned to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Tenth Amendment refer to sections of
the Credit Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE II

Amendments

As of the Tenth Amendment Effective Date, the Credit Agreement is amended as
follows:

Section 2.01 Amendments to Section 1.02 of the Credit Agreement.

(a) Section 1.02 of the Credit Agreement is hereby amended by adding the
following new definitions in their proper alphabetical order:

“‘Required Hedging Agreement’ has the meaning assigned to such term in
Section 8.18.”

“‘Tenth Amendment’ means that certain Tenth Amendment to Second Amended and
Restated Credit Agreement, dated as of March 14, 2014, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.”

“‘Tenth Amendment Effective Date’ means the first Business Day on which all of
the conditions precedent set forth in Article III of the Tenth Amendment shall
have been satisfied (or waived in accordance with Section 12.02).”

(b) Section 1.02 of the Credit Agreement is hereby amended by deleting each of
the following definitions in their entirety and inserting in Section 1.02 the
following definitions in lieu thereof:

“‘Agreement’ means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment and the Tenth Amendment, as the same may
from time to time be amended, modified, supplemented or restated.”

“‘First Redetermination Date’ means the date on which the first redetermination
of the Borrowing Base after the Tenth Amendment Effective Date becomes
effective.”

“‘Non-Conforming Tranche’ means that portion of the Borrowing Base equal to,
(a) prior to the Non-Conforming Tranche Termination Date, $25,000,000 less any
reductions to such amount under Section 2.07(e), and (b) from and after the
Non-Conforming Tranche Termination Date, $0.”

“‘Non-Conforming Tranche Termination Date’ means the earliest to occur of
(a) the date on which the Borrower permanently terminates all of the
Non-Conforming Tranche pursuant to Section 2.07(e) and pays in full all
outstanding Non-Conforming Tranche Loans, (b) the date on which the
Non-Conforming Tranche is reduced to $0 pursuant to Section 2.07(e) and (c) the
First Redetermination Date.”

 

2



--------------------------------------------------------------------------------

Section 2.02 Amendment to Section 2.07(a). Section 2.07(a) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

“(a) Initial Borrowing Base. For the period from and including the Tenth
Amendment Effective Date to but excluding the First Redetermination Date, the
amount of the Borrowing Base shall be $425,000,000. Prior to the Non-Conforming
Tranche Termination Date, the Borrowing Base shall consist of two portions: the
Conforming Tranche and the Non-Conforming Tranche. The initial amount of the
Conforming Tranche shall be $400,000,000, and the initial amount of the
Non-Conforming Tranche shall be $25,000,000. Notwithstanding the foregoing, the
Borrowing Base (and, prior to the Non-Conforming Tranche Termination Date, the
Conforming Tranche and the Non-Conforming Tranche) may be subject to further
adjustments from time to time pursuant to this Section 2.07 or Section 8.13(d),
Section 9.02(f), Section 9.12 or Section 9.19.”

Section 2.03 Amendment to Section 2.07(e). Section 2.07(e) of the Credit
Agreement is hereby amended by deleting it in its entirety and inserting the
following in lieu thereof:

“(e) Reductions in the Conforming Tranche and the Non-Conforming Tranche. The
Borrower may at any time terminate, or from time to time reduce the Conforming
Tranche or the Non-Conforming Tranche; provided that (i) the Borrower shall not
reduce the Conforming Tranche unless the Non-Conforming Tranche is $0, (ii) the
Borrower shall not terminate or reduce the Conforming Tranche if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Conforming Tranche Credit Exposure would exceed the
Conforming Tranche, (iii) the Borrower shall not terminate or reduce the
Non-Conforming Tranche if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.04(c), the total Non-Conforming Tranche
Loans would exceed the Non-Conforming Tranche, and (iv) any reduction of the
Conforming Tranche or the Non-Conforming Tranche shall be effected in the same
manner in which the Borrower may terminate or reduce the Aggregate Maximum
Credit Amounts pursuant to Section 2.06(b). In addition, the Non-Conforming
Tranche shall be reduced immediately (a) to the extent that the Non-Conforming
Tranche at any time exceeds 10% of the Conforming Tranche at any time, (b) by an
amount equal to 100% of the net cash proceeds received from (i) any issuance of
equity by the Borrower and (ii) any issuance by a Loan Party of unsecured Debt
that is permitted under Section 9.02(f) and (c) by an amount equal to 100% of
the net cash proceeds in excess of $5,000,000 in the aggregate received by any
Loan Parties upon entering into or in connection with any asset sale (other than
any asset sales pursuant to Section 9.12(a)), farm out, acreage swap or joint
venture. Upon the termination or any reduction of the Non-Conforming Tranche,
the Borrowing Base will no longer include the amount of the Non-Conforming
Tranche that is terminated or reduced. Once any portion of the Non-Conforming
Tranche is terminated or reduced, it will not be reinstated.”

 

3



--------------------------------------------------------------------------------

Section 2.04 Amendment to Article VIII. Article VIII of the Credit Agreement is
hereby amended by adding the following Section 8.18 to the end thereof:

“Section 8.18 Hedging Agreements. The Borrower shall, or shall cause one or more
of its Restricted Subsidiaries to, enter into one or more Hedging Agreements in
respect of commodities (the “Required Hedging Agreements”), each with an
Approved Counterparty and each in form and substance reasonably acceptable to
the Administrative Agent, such that (a) not less than 5,100 barrels per day in
the aggregate are hedged for the fiscal year ending December 31, 2015, and
(b) the weighted average price floor of the Required Hedging Agreements is not
less than $84.17 per barrel; provided that (i) Required Hedging Agreements
covering at least one-third of the aggregate volumes to be covered by the
Required Hedging Agreements are entered into on or prior to March 13, 2014 and
(ii) all remaining Required Hedging Agreements are entered into on or prior to
March 31, 2014.”

Section 2.05 Amendment to Section 9.12(c)(iii). Section 9.12(c)(iii) of the
Credit Agreement is hereby amended by deleting it in its entirety and inserting
the following in lieu thereof:

“(iii)(A) if such Transfer of any Borrowing Base Property or Restricted
Subsidiary owning Borrowing Base Properties occurs prior to the Non-Conforming
Tranche Termination Date and the aggregate net cash proceeds received with
respect to all such Transferred properties (together with the net cash proceeds
received upon entering into or in connection with all other asset sales (other
than any asset sales pursuant to Section 9.12(a)), farm outs, acreage swaps or
joint ventures) exceeds $5,000,000 in the aggregate, then the Non-Conforming
Tranche shall be reduced pursuant to Section 2.07(e) and the Borrowing Base
shall no longer include the amount of the Non-Conforming Tranche that is so
reduced, and (B) if such Transfer of any Borrowing Base Property or Restricted
Subsidiary owning Borrowing Base Properties included in the most recently
delivered Reserve Report during any period between two successive Scheduled
Redetermination Dates has a fair market value (together with all other Transfers
of Borrowing Base Properties or Restricted Subsidiaries owning Borrowing Base
Properties included in the most recently delivered Reserve Report during such
period) in excess of ten percent (10%) of the Borrowing Base then in effect as
determined by the Required Lenders, the Borrowing Base (and, prior to the
Non-Conforming Tranche Termination Date, the Conforming Tranche) shall be
reduced (without duplication of any reduction in the Borrowing Base (or the
Conforming Tranche) pursuant to clause (A)), effective immediately upon such
Transfer, by an amount equal to the value, if any, assigned such Borrowing Base
Property (or Borrowing Base Properties) in the most recently delivered Reserve
Report and any mandatory prepayments required by Section 3.04(c)(iii) shall be
made concurrently, provided that this Section 9.12(c)(iii) shall not apply to
the Transfer of any Borrowing Base Property pursuant to the NNOG Purchase and
Sale Agreement, and”

 

4



--------------------------------------------------------------------------------

ARTICLE III

Conditions Precedent

This Tenth Amendment shall become effective on the first Business Day on which
all of the following conditions precedent shall have been satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement) (the “Tenth Amendment
Effective Date”):

(a) The Administrative Agent shall have received from the Borrower, each of the
Guarantors and the Lenders counterparts (in such number as may be requested by
the Administrative Agent) of this Tenth Amendment signed on behalf of such
Persons.

(b) The Administrative Agent shall have received from the Borrower in
immediately available funds (i) for the account of each Lender, an increase fee
in an amount equal to 0.40% of the portion of such Lender’s Commitment on the
Tenth Amendment Effective Date that is in excess of the portion of such Lender’s
Commitment that is in effect both immediately prior to and on the Tenth
Amendment Effective Date, and (ii) all other fees and amounts due and payable on
or prior to the Tenth Amendment Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(c) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of additional Mortgages, supplements and amendments to existing Mortgages
(including any curative documents with respect thereto), and amendments to other
Security Instruments as reasonably requested by the Administrative Agent. In
connection with the execution and delivery of such Security Instruments and
applicable amendments, the Administrative Agent shall be reasonably satisfied
that the Security Instruments create first priority, perfected Liens (subject
only to Excepted Liens, but subject to the proviso at the end of such
definition) on proved Oil and Gas Properties constituting, in the aggregate, at
least eighty percent (80%) of the total value of the proved Oil and Gas
Properties evaluated in the most recently delivered Reserve Report.

(d) The Administrative Agent shall be reasonably satisfied with title to the
proved Oil and Gas Properties of the Loan Parties reflecting at least 80% of the
total value of the proved oil and gas properties evaluated by the most recently
delivered Reserve Report.

(e) The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably request.

ARTICLE IV

Representations and Warranties

Each Loan Party hereby represents and warrants to each Lender that:

(a) Each of the representations and warranties made by it under the Credit
Agreement and each other Loan Document is true and correct on and as of the
actual date of its execution of this Tenth Amendment, as if made on and as of
such date, except for any representations and warranties made as of a specified
date, which are true and correct as of such specified date.

(b) Immediately after giving effect to, this Tenth Amendment, no Default has
occurred and is continuing.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by it of this Tenth Amendment have
been duly authorized by it.

(d) This Tenth Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

(e) The execution, delivery and performance by it of this Tenth Amendment
(i) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other third Person
(including shareholders or any class of directors, whether interested or
disinterested, of it or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Tenth Amendment or any Loan Document or the consummation
of the transactions contemplated thereby, except such as have been obtained or
made and are in full force and effect other than those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (ii) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of it or any Restricted Subsidiary or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon it or any Restricted
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by the it or such Restricted Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of any Loan
Party or any Restricted Subsidiary (other than the Liens created by this Tenth
Amendment or the Loan Documents).

ARTICLE V

Assignment and Assumption

Section 5.01 For an agreed consideration, each Lender (individually an
“Assignor” and collectively, the “Assignors”) hereby irrevocably sells and
assigns, severally and not jointly, (i) all of such Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to its
Commitment and Credit Exposure, as the case may be, identified in Annex II
attached hereto and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of such Assignor
(in its capacity as Lender) against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the transactions governed thereby or
in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively for
all Assignors as the “Assigned Interests”) to the Lenders (individually, an
“Assignee” and, collectively, the “Assignees”) set forth on Annex I to this
Tenth Amendment (which shall replace the existing Annex I to the Credit
Agreement as of the Tenth Amendment Effective Date), and each Assignee hereby
irrevocably purchases and assumes from each Assignor such Assignee’s percentage
(as set forth on Annex I to this Tenth Amendment) of the Assigned Interests,
subject to and in accordance with the Credit Agreement and this Tenth Amendment,
as of the Tenth Amendment Effective Date. Such sale and assignment is without
recourse to the Assignors and, except as expressly provided in this Tenth
Amendment, without representation or warranty by the Assignors.

 

6



--------------------------------------------------------------------------------

Section 5.02 From and after the Tenth Amendment Effective Date, the
Administrative Agent shall distribute all payments in respect of the Assigned
Interests (including payments of principal, interest, fees and other amounts) to
the appropriate Assignors for amounts which have accrued to but excluding the
Tenth Amendment Effective Date and to the appropriate Assignees for amounts
which have accrued from and after the Tenth Amendment Effective Date.

Section 5.03 Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the percentage of the Assigned Interest set forth on
Annex II attached hereto, (ii) such Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated by this Article V;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made by any other Person in or in connection with the Credit
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

Section 5.04 Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this assignment and to consummate the transactions contemplated hereby, (ii) it
satisfies the requirements specified in the Credit Agreement and this Tenth
Amendment that are required to be satisfied by it in order to acquire the
percentage of the Assigned Interests set forth in Annex I to this Tenth
Amendment, (iii) from and after the Tenth Amendment Effective Date, it shall
have the obligations of a Lender thereunder to the extent of its percentage (as
set forth on Annex I to this Tenth Amendment) of the Assigned Interests, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Tenth Amendment and to purchase its percentage of
the Assigned Interests on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, it has supplied to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by such
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

Section 6.01 Credit Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect. Each of the Loan Parties hereby agrees that its
liabilities under the Credit Agreement, the Guaranty and Collateral Agreement
and the other Loan Documents, in each case as amended, to which it is a party,
shall remain enforceable against such Loan Party in accordance with the terms
thereof and shall not be reduced, altered, limited, lessened or in any way
affected by the execution and delivery of this Tenth Amendment, and each Loan
Party hereby confirms and ratifies its liabilities under the Loan Documents (as
so amended) to which it is a party in all respects. Except as expressly set
forth herein, this Tenth Amendment shall not be deemed to be a waiver, amendment
or modification of any provisions of the Credit Agreement or any other Loan
Document or any right, power or remedy of the Administrative Agent or Lenders,
or constitute a waiver of any provision of the Credit Agreement or any other
Loan Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Tenth
Amendment also shall not preclude the future exercise of any right, remedy,
power, or privilege available to the Administrative Agent and/or Lenders whether
under the Credit Agreement, the other Loan Documents, at law or otherwise. The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement and Loan Documents as amended by this Tenth Amendment, as though such
terms and conditions were set forth herein. Each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
by this Tenth Amendment, and each reference herein or in any other Loan
Documents to the “Credit Agreement” shall mean and be a reference to the Credit
Agreement as amended and modified by this Tenth Amendment.

Section 6.02 GOVERNING LAW. THIS TENTH AMENDMENT, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

Section 6.03 Descriptive Headings, Etc. The descriptive headings of the sections
of this Tenth Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
The statements made and the terms defined in the recitals to this Tenth
Amendment are hereby incorporated into this Tenth Amendment in their entirety.

Section 6.04 Payment of Fees and Expenses. In addition to paying to the
Administrative Agent for the account of the Lenders the fees described in clause
(b)(i) of Article III above, the Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Tenth Amendment, the Loan Documents and any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent. The agreement set forth in
this Section 6.04 shall survive the termination of this Tenth Amendment and the
Credit Agreement. Lenders who are Lenders as of the date hereof (or assignees of
such Lenders) shall charge future upfront fees in connection with any increase
in the Borrowing Base only with respect to the amount by which such increased
Borrowing Base exceeds $425,000,000.

 

8



--------------------------------------------------------------------------------

Section 6.05 Entire Agreement. This Tenth Amendment and the documents referred
to herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof. This Tenth Amendment is a Loan Document executed under the Credit
Agreement.

Section 6.06 Counterparts. This Tenth Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed counterpart of the
signature page of this Tenth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

Section 6.07 Successors. The execution and delivery of this Tenth Amendment by
any Lender shall be binding upon each of its successors and assigns.

Section 6.08 Scheduled Redetermination of the Borrowing Base. The adjustments to
the Borrowing Base set forth herein shall constitute the Scheduled
Redetermination of the Borrowing Base under the Credit Agreement scheduled to
occur on April 1, 2014.

[Signatures Begin on Next Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

BORROWER:

 

  RESOLUTE ENERGY CORPORATION   By:  

/s/ Theodore Gazulis

    Theodore Gazulis     Executive Vice President and     Chief Financial
Officer GUARANTORS:   HICKS ACQUISITION COMPANY I, INC.   RESOLUTE ANETH, LLC  
RESOLUTE WYOMING, INC. (f/k/a Primary Natural Resources, Inc.)   RESOLUTE
NATURAL RESOURCES COMPANY, LLC (f/k/a Resolute Natural Resources Company)  
BWNR, LLC   WYNR, LLC   RESOLUTE NORTHERN ROCKIES, LLC   RESOLUTE NATURAL
RESOURCES   SOUTHWEST, LLC   By:  

/s/ Theodore Gazulis

    Theodore Gazulis     Executive Vice President and     Chief Financial
Officer

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT   AND LENDER:  

WELLS FARGO BANK, NATIONAL ASSOCIATION, successor-by-merger to Wachovia Bank,
National Association,

as Administrative Agent and a Lender

  By:  

/s/ Suzanne Ridenhour

  Name:   Suzanne Ridenhour   Title:   Director

 

LENDER:   WELLS FARGO BANK, NATIONAL ASSOCIATION   By:  

/s/ Suzanne Ridenhour

  Name:   Suzanne Ridenhour   Title:   Director

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BANK OF MONTREAL     By:  

/s/ James V. Ducote

    Name:   James V. Ducote     Title:   Managing Director

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BARCLAYS BANK PLC     By:  

/s/ Vanessa Kurbatskiy

    Name:   Vanessa Kurbatskiy     Title:   Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A.     By:  

/s/ Eamon Baqui

    Name:   Eamon Baqui     Title:   Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION     By:  

/s/ Jonathan H. Lee

    Name:   Jonathan H. Lee     Title:   Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     UNION BANK, N.A.     By:  

/s/ Rachel Bowman

    Name:   Rachel Bowman     Title:   Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     BRANCH BANKING AND TRUST COMPANY     By:  

/s/ James Giordano

    Name:   James Giordano     Title:   Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Kristin N. Oswald

    Name:   Kristin N. Oswald     Title:   Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     COMERICA BANK     By:  

/s/ Ekaterina V. Esveev

    Name:   Ekaterina E. Esveev     Title:   Assistant Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     SUNTRUST BANK     By:  

/s/ Yann Pirio

    Name:   Yann Pirio     Title:   Director

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ING CAPITAL LLC     By:  

/s/ Juli Bieser

    Name:   Juli Bieser     Title:   Director     By:  

/s/ Michael Price

    Name:   Michael Price     Title:   Director

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     KEY BANK NATIONAL ASSOCIATION     By:  

/s/ Paul J. Pace

    Name:   Paul J. Pace     Title:   Senior Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ASSOCIATED BANK, N.A.     By:  

/s/ Kyle Lewis

    Name:   Kyle Lewis     Title:   AVP

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CADENCE BANK, N.A.     By:  

/s/ Colby Kramer

    Name:   Colby Kramer     Title:   Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     GUARANTY BANK AND TRUST COMPANY     By:  

/s/ Gail J. Nofsinger

    Name:   Gail J. Nofsinger     Title:   Senior Vice President

 

Signature Page to

Tenth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

MAXIMUM CREDIT AMOUNTS

(as of the Tenth Amendment Effective Date)

 

Lender

   Maximum Credit Amount  

Wells Fargo Bank, National Association

   $ 113,292,904.80   

Bank of Montreal

   $ 113,292,904.80   

Barclays Bank PLC

   $ 82,474,226.80   

Citibank, N.A.

   $ 82,474,226.80   

U.S. Bank National Association

   $ 82,474,226.80   

Union Bank, N.A.

   $ 76,506,973.93   

Branch Banking & Trust

   $ 61,855,670.10   

Capital One, National Association

   $ 61,855,670.10   

Comerica Bank

   $ 61,855,670.10   

SunTrust Bank

   $ 61,855,670.10   

ING Capital LLC

   $ 47,422,680.41   

KeyBank National Association

   $ 47,422,680.41   

Associated Bank, N.A.

   $ 40,206,185.57   

Cadence Bank, N.A.

   $ 40,206,185.57   

Guaranty Bank and Trust Company

   $ 26,804,123.71   

Total:

   $ 1,000,000,000.00   

 

Annex I



--------------------------------------------------------------------------------

ANNEX II

MAXIMUM CREDIT AMOUNTS

(immediately prior to the Tenth Amendment Effective Date)

 

Lender

   Maximum Credit Amount  

Wells Fargo Bank, National Association

   $ 112,371,134.03   

Bank of Montreal

   $ 112,371,134.03   

Barclays Bank PLC

   $ 82,474,226.80   

Citibank, N.A.

   $ 82,474,226.80   

U.S. Bank National Association

   $ 82,474,226.80   

Union Bank, N.A.

   $ 78,350,515.47   

Branch Banking & Trust

   $ 61,855,670.10   

Capital One, National Association

   $ 61,855,670.10   

Comerica Bank

   $ 61,855,670.10   

SunTrust Bank

   $ 61,855,670.10   

ING Capital LLC

   $ 47,422,680.41   

KeyBank National Association

   $ 47,422,680.41   

Associated Bank, N.A.

   $ 40,206,185.57   

Cadence Bank, N.A.

   $ 40,206,185.57   

Guaranty Bank and Trust Company

   $ 26,804,123.71   

Total:

   $ 1,000,000,000.00   

 

Annex II